37 F.3d 1496NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Lawrence TURNER, Plaintiff Appellant,v.R. M. SAGER;  Sargeant Trumlin;  Sergeant Cunningham;  B.Sargeant;  W. Locke;  Nurse Wolff;  Unknown Physician;  J.M. Coffelt;  Charles Sturdivant;  Bruce Hite;  J. Finchum;Ted E. Mumaw;  Diane Moore, Defendants Appellees,andWalter Turkowsky;  David Holliday;  William Benny, Defendants.
No. 93-7295.
United States Court of Appeals, Fourth Circuit.
Submitted June 28, 1994Decided Oct. 24, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Samuel G. Wilson, District Judge.  (CA-89-233-R)
Lawrence Turner, appellant pro se.
Colin James Steuart Thomas, Jr., Timberlake, Smith, Thomas & Moses, P.C., Staunton, V.a;  James Stuart Gilmore, III, Atty. Gen. of Virginia, Richmond, Va., for appellees.
W.D.Va.
AFFIRMED.
WILLIAMS and MICHAEL, Circuit Judges, and SPROUSE, Senior
Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Turner v. Sager, No. CA-89-233-R (W.D.Va. Dec. 1, 1992;  Dec. 2, 1992;  Mar. 11, 1993;  Nov. 3, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED